                                          Case 5:17-cv-03579-SVK Document 58 Filed 03/05/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CRISTINA MENDOZA,                                  Case No. 17-cv-03579-SVK
                                   8                   Plaintiff,
                                                                                           ORDER GRANTING THE PARTIES’
                                   9            v.                                         STIPULATION TO EXTEND THE
                                                                                           DEADLINE TO COMPLETE
                                  10    PACIFIC GAS & ELECTRIC COMPANY,                    MEDIATION AS MODIFIED BY THE
                                        et al.,                                            COURT
                                  11
                                                       Defendants.                         Re: Dkt. No. 57
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Having reviewed the Parties’ stipulation to extend the deadline to complete mediation, the
                                  15   Court grants the Parties’ stipulation in part. The Court finds that good cause exists to extend the
                                  16   deadline to September 5, 2019. The Court grants this extension without prejudice to the Parties
                                  17   seeking additional time to complete mediation for good cause by August 6, 2019.
                                  18          SO ORDERED.
                                  19

                                  20   Dated: March 5, 2019
                                  21

                                  22
                                                                                                    SUSAN VAN KEULEN
                                  23                                                                United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
